DANAHY, Acting Chief Judge,
concurring specially.
As in Moore v. State, 525 So.2d 1031 (Fla. 2d DCA 1988), I write to express my concern that this court should not review a nonfundamental procedural error which the trial court could easily have corrected if the matter had been brought to its attention by a timely objection. Barker v. State, 518 So.2d 450 (Fla. 2d DCA 1988). Failure to object to a court’s omission of statutory authority in imposing costs should constitute a waiver just as the failure to object to the amount of costs. However, because this court has held to the contrary in Aultman v. State, 515 So.2d 391 (Fla. 2d DCA 1987), and in Moore, I concur in the majority opinion.